

115 HR 6701 IH: Help End Abusive Living Situations Act
U.S. House of Representatives
2018-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6701IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2018Mr. Poe of Texas (for himself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of Housing and Urban Development to improve services for survivors of
			 domestic violence, dating violence, sexual assault, or stalking.
	
 1.Short titleThis Act may be cited as the Help End Abusive Living Situations Act or the HEALS Act. 2.DefinitionsIn this Act—
 (1)the term domestic violence has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a));
 (2)the term domestic violence project means a project administered by a victim service provider designed to meet the needs of survivors of domestic violence, dating violence, sexual assault, or stalking;
 (3)the term homeless individual has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302);
 (4)the terms homeless individual with a disability, permanent housing, tenant-based, transitional housing, and victim service provider have the meanings given those terms in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360);
 (5)the term rapid re-housing project means supportive services and short- or medium-term tenant-based rental assistance, as necessary, to help a homeless individual, with or without a disability, move into permanent housing; and
 (6)the term Secretary means the Secretary of Housing and Urban Development. 3.Strengthening housing resources protections for victims of domestic violence, dating violence, sexual assault, and stalkingNot later than 180 days after the date of enactment of this Act, the Secretary shall take the following measures to improve services provided to survivors of domestic violence, dating violence, sexual assault, and stalking:
 (1)Strategic planThe Secretary shall create a section in the next strategic plan of the Department of Housing and Urban Development required under section 306 of title 5, United States Code, that—
 (A)outlines a thorough response to the housing needs of survivors of domestic violence, dating violence, sexual assault, and stalking and their families;
 (B)provides that, for purposes of scoring applicants in the notice of funding availability for the Continuum of Care program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) in any fiscal year, the Secretary shall give equal consideration to—
 (i)rapid re-housing projects; (ii)projects that provide permanent supportive housing; and
 (iii)domestic violence projects that maximize client choice, including transitional housing; (C)authorizes any defunded transitional housing project to reapply for funding; and
 (D)authorizes rapid re-rehousing projects to provide not less than 6 months and not more than 24 months of assistance.
 (2)EvaluationThe Secretary shall develop— (A)measurable criteria upon which applicants are evaluated to demonstrate their collaboration with victim service providers to develop local policy priorities focused on survivors of domestic violence, dating violence, sexual assault, or stalking, including survivor-centered coordinated entry processes that appropriately assess and prioritize those survivors and take into account the safety and confidentiality needs of those survivors; and
 (B)mechanisms that promote the provision of technical assistance and support for programs to improve outcomes instead of reallocating or not awarding funds.
 (3)Research agendaThe Secretary shall develop a research agenda that focuses on survivors of domestic violence, dating violence, sexual assault, and stalking and the housing modalities that best support them, especially the critical safety concerns and the link between trauma and residential stability.
			4.Increasing access to safe housing for survivors of domestic violence, dating violence, sexual
 assault, and stalkingSection 427(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a(b)) is amended— (1)in paragraph (1)(F)—
 (A)in clause (i), by striking or at the end; (B)in clause (ii), by striking and and the end and inserting or; and
 (C)by adding at the end the following:  (iii)success in meeting the safety and trauma needs of survivors of domestic violence, dating violence, sexual assault, or stalking, including access to safe housing; and; and
 (2)by adding at the end the following:  (4)Criteria for victim services providersWith respect to recipients that are victim service providers, the Secretary shall evaluate the provider based on the ability to meet the safety and trauma needs of victims served by the provider, including access to safe housing..
 5.Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on—
 (1)the trends in allocating resources beginning after the date of enactment of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2009 (Public Law 111–22; 123 Stat. 1663) to address the housing needs of survivors of domestic violence, dating violence, sexual assault, and stalking; and
 (2)the increase in the allocation of resources for domestic violence projects beginning after the date of enactment of this Act.
			